Citation Nr: 0918089	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991, with additional periods of active and inactive duty for 
training in the Louisiana Army National Guard, from June 1989 
to July 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.  In January 2007, the Veteran 
testified at an RO hearing held by a hearing officer.

The issue of entitlement to service connection for Crohn's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate their 
claims.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Veteran served on active duty for training from June 1989 
to October 1989 and on active duty from November 1990 to May 
1991.  He continued to serve on periods of inactive duty 
until July 1997.  

The Veteran's service medical records for active duty from 
November 1990 to May 1991 are void of findings, complaints, 
symptoms, or diagnoses attributable to Crohn's disease.  
However, in his July 2004 statement, the Veteran's private 
physician noted that the Veteran required hospitalization 
once to three times yearly since 1993 and that the Veteran's 
disease began while he was an E4 in the National Guard.  

The Veteran's service records show that he was an E4 since 
March 1991.  Therefore, because the Veteran was on active 
duty from November 1990 to May 1991, the private physician 
indicated that the Veteran's Crohn's disease may have begun 
during that time.  

Furthermore, in his substantive appeal, the Veteran contends 
that his Crohn's disease should be service-connected because 
it began during his service in the Army National Guard.  In 
January 2007 testimony before the RO, he testified that he 
was not treated for Crohn's disease while on active duty, 
however, he claimed that he began to suffer from the symptoms 
of Crohn's disease, such as pain and weight loss, since the 
Gulf War.  He specifically testified that he began being 
treated by a private physician for Crohn's disease within six 
months after discharge from active duty service in May 1991.  

The Board notes that the Veteran has not been afforded a VA 
examination.  In view of the veteran's assertions in 
conjunction with the medical evidence indicating that the 
Veteran's Crohn's disease is related to service, the Board 
finds that a remand for a VA examination to determine the 
approximate time of the onset of the Veteran's claimed 
disability is necessary prior to final adjudication of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to be afforded an examination to 
determine the nature, extent, and etiology 
of the Veteran's claimed Crohn's disease.  
The examiner should review the claims file 
and should note that review in the report.  
If the examiner finds that the Veteran 
currently suffers from Crohn's disease, 
the examiner shall offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed Crohn's 
Disease had its onset during, or as a 
result of, active duty service (active 
duty service was from November 1990 to May 
1991).  A complete rationale for any 
opinions expressed shall be provided.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  Specifically, the 
examiner should review the July 2004 
private physician's opinion.  In addition, 
the examiner must consider the Veteran's 
statements as to the onset of his Crohn's 
disease.  If the examiner cannot form and 
opinion without resort to speculation, the 
examiner must provide a complete 
explanation and rationale therefor.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


